DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Status of Claims
3.	Claims 1-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for determining bitrate according to the weight of content segment, comprising dividing, by a processing system including a processor, media content into a first media content segment and a second media content segment, wherein the first media content segment comprises first media content images; determining by the processing system, a first content weight for the first media content segment and a second the first content weight is determined using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images; determining by the processing system, a first bit rate for the first media content segment according to the first content weight and a second bit rate for the second media content segment according to the second content weight; encoding by the processing system, the first media content segment at the first bit rate to generate a first data stream and the second media content segment at the second bit rate to generate a second data stream; transmitting, by the processing system via a first data channel, to a first media device the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; and transmitting, by the processing system via a second data channel, to a second media device the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching, by the processing system, transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel…” in Independent Claim 1 to be obvious.
	
Claim 8 directed to a non-transitory machine-readable medium comprising executable instructions, when executed by a processing system including a processor, facilitate the corresponding method as recited in claim 1 is also allowed.
12 directed to a device comprising a processing system including a processor; and a memory that stores executable instructions to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426